McCarthy, J.
This is an action for work, labor and services -us a civil engineer in making surveys, estimates and performing ■other services claimed to be worth the sum of $500. The defense is, practically, a general denial.
The case was fairly tried and the evidence properly submitted to the jury, who found in- favor of the plaintiff. The verdict must stand unless we find some error of law.
*505At the trial the plaintiff testified, in detail, to the work, labor and services performed and their value. The question of the value of the plaintiff’s service was material, and important. One Goodrich was then called for the plaintiff, and after testifying that he was a civil engineer for over forty years, and knew the value of civil engineers’ services, was asked, among other questions: “ Q. You have heard all of the testimony in this suit, have you not? A. Most of it. Q. Can you answer my question now; give us an estimate, from what you have heard of the testimony here, what these services were reasonably worth? ” Objected to, as the question should be hypothetical. Question allowed; exception.
This was not error; it relates to a mere matter of form and not of substance, and the question was, in effect, directing the attention of the witness, who was an expert, to the testimony of one witness on a single subject, and was not other in effect than if the counsel had recited the statement of services rendered by the party, and, on that statement, asked an opinion of their value. ■ Seymour v. Fellows, 77 N. Y. 178; McCollum v. Seward, 62 id. 316.
The eases cited by the appellant are good law and apply to a different class, but do not affect this question.
We find no error, and the judgment must be affirmed, with costs. ■
Yah Wyck, Oh. J., and Fitzsimohs, J., concur.
Judgment affirmed, with costs.